                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA




 OLENA HORYAINOVA,                                 )
                                                   )
                  Appellant/Debtor,                )
                                                   )
 v.                                                )
                                                   )       Case No. 4:18-CV-00514-TCK-JFJ
 KAREN CARDEN WALSH,                               )
           Trustee.                                )
                                                   )
                                                   )


                                   OPINION AND ORDER

         Before the Court is the appeal of the Bankruptcy Court’s Order denying the Motion to

Vacate Order Sustaining Objection as to Support Alimony filed by Appellant/Debtor Olena

Horyainova. Doc. 2. The Magistrate Judge has entered a Report and Recommendation on the

appeal, in which he concluded the Bankruptcy Court did not abuse its discretion in denying

Appellant’s Motion to Vacate, and recommended that the Court affirm the Bankruptcy Court’s

order denying the motion. Doc. 9. No objections to the Report and Recommendation have been

filed.

         Accordingly, the Court hereby adopts the Report and Recommendation of the Magistrate

Judge (Doc. 9) and denies Appellant’s Motion to Vacate. Doc. 2.

         ENTERED this 15th day of January, 2020.
